Citation Nr: 0734537	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for conditions leading 
to two strokes.

4.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as a nervous condition).

5.  Entitlement to special monthly pension.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied the claims.

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required regarding the veteran's claim of 
entitlement to special monthly pension.  Accordingly, this 
claim will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if additional information is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The competent medical evidence does not reflect the 
veteran has been diagnosed with an acquired psychiatric 
disorder.

3.  The veteran's hypertension, glaucoma, and strokes were 
all first diagnosed many years after his separation from 
service, and no competent medical opinion is of record which 
relates any of these conditions to active service.


CONCLUSION OF LAW

Service connection is not warranted for hypertension, 
glaucoma, conditions leading to two strokes, nor an acquired 
psychiatric disorder, claimed as a nervous condition.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was sent 
pre-adjudication notice by a letter dated in March 2004, 
which is clearly before the July 2004 rating decision that is 
the subject of this appeal.  In pertinent part, this letter 
informed the veteran of the evidence necessary to 
substantiate his current appellate claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  

The Board acknowledges that the veteran was not provided with 
a letter that included the information regarding disability 
rating(s) and effective date(s) discussed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, this information was included as part of the May 
2007 Supplemental Statement of the Case (SSOC).  Moreover, 
for the reasons stated below, the preponderance of the 
evidence is against the veteran's service connection claims, 
and they must be denied.  As such, no disability rating 
and/or effective date is to be assigned or even considered 
for these claims.  Consequently, the Board concludes that the 
veteran has not been prejudiced by this lack of notification 
regarding the Court's holding in Dingess/Hartman.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  He has had the opportunity to present evidence 
and argument in support of his claims, and his June 2005 
Substantive Appeal reported he did not desire a Board hearing 
in conjunction with this appeal.  Although he has not been 
accorded a VA medical examination with respect to his service 
connection claims, for the reasons stated below the Board 
finds that no such development is warranted based on the 
facts of this case.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is not entitled to a 
grant of service connection for hypertension, glaucoma, 
conditions leading to two strokes, nor an acquired 
psychiatric disorder.

Initially, the Board observes that a thorough review of the 
competent medical evidence does not reflect that the veteran 
has actually been diagnosed with an acquired psychiatric 
disorder.  For example, records dated in February 2005 
reflect that depression screening was negative for a mood 
disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board also finds that even if the veteran had been 
diagnosed with an acquired psychiatric disorder, his claim 
would still be denied for the reasons stated below.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Board observes that the veteran has not identified any 
specific incident of active service as being the cause of his 
claimed disabilities.  Further, there is no indication of 
hypertension, glaucoma, psychiatric problems, or condition(s) 
indicative of strokes in the service medical records.  In 
fact, the veteran's eyes, heart, and psychiatric condition 
were all clinically evaluated as normal on his June 1955 
release from active duty examination.  Moreover, his blood 
pressure was 110/60 (systolic/diastolic) on this examination.  

The Board further observes that the competent medical 
evidence of record reflects that all of these claimed 
disabilities were first diagnosed years after the veteran's 
separation from service.  For example, no treatment records 
are on file that are dated earlier than 2001, more than 45 
years after the veteran's separation from active service.  
Granted, these records note a history of the claimed 
conditions, including cerebrovascular accidents (strokes) in 
December 1999, April 2000, and January 2001.  Nevertheless, 
even accepting the validity of this reported history, it 
still reflects that there was no competent medical evidence 
of the claimed disabilities until decades after service.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates any of the current disabilities to active service.  
Moreover, the Board concludes that no development on this 
matter is warranted in this case.  In the absence of evidence 
of in-service incurrence or aggravation of the claimed 
disability, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disabilities to 
the veteran's military service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for a hypertension, glaucoma, 
conditions leading to two strokes, and an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, the benefit sought on appeal with 
respect to these claims must be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for conditions leading to 
two strokes is denied.

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as a nervous condition) is denied.


REMAND

Pension benefits are payable at a higher rate if a veteran 
requires the regular aid and attendance of another person.  
See 38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(b),(c).

Under 38 C.F.R. § 3.351(b) the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for determining whether such need exists are set 
forth under 38 C.F.R. § 3.351(c).  The criteria for 
establishing the need for aid and attendance include 
consideration of whether the appellant is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
factual need for aid and attendance.

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be constant need.  See 38 C.F.R. 
§ 3.352(a); see also VAOPGCPREC 21-94.

In discussing the requirements of 38 C.F.R. § 3.352(a), the 
Court noted: (1) it is mandatory for VA to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222 
(1996).

"Bedridden" will be a proper basis for finding the need for 
the regular aid and attendance of another person and is to be 
determined based on the actual requirement to be confined to 
a bed.  38 C.F.R. § 3.352(a).

If the criteria for special monthly pension based on the need 
for regular aid and attendance are not met, special monthly 
pension can be awarded if the veteran is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1521(e), 
38 C.F.R. § 3.351(d). 

Special monthly pension is payable at a specified rate if the 
veteran has one permanent disability rated as 100 percent 
disabling, and either has a separate disability or 
disabilities rated at 60 percent or higher or he is 
permanently housebound.  The claimant will be found to be 
permanently housebound if, due to his disabilities, he is 
confined to his home or the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that such confinement will continue 
throughout his lifetime.  38 C.F.R. § 3.351(d).

The treatment records confirm that the veteran is treated for 
multiple medical conditions, including osteoarthritis, 
chronic obstructive pulmonary disorder (COPD), as well as the 
aforementioned hypertension, glaucoma, and stroke residuals.  
However, no medical examination appears to have been accorded 
to the veteran for the purpose of determining whether his 
medical conditions are of such severity as to qualify for 
special monthly pension under the criteria set forth above.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board concludes that a remand is 
required to determine whether the veteran satisfies the 
criteria for special monthly pension.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the veteran's claim of entitlement to 
special monthly pension is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since May 
2005.  After securing any necessary 
release, the RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine whether the nature and 
resulting limitations of his disabilities 
satisfy the criteria for special monthly 
pension.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.

The examiner should provide explicit 
responses to the following:

(a) whether the veteran is blind or 
so nearly blind as to have corrected 
visual acuity of 5/200 or less, in 
both eyes, or concentric contraction 
of the visual field to 5 degrees or 
less;

(b) whether the veteran is a patient 
in a nursing home because of mental 
or physical incapacity;

(c) whether the veteran requires the 
regular assistance of another person 
in activities of daily living, to 
include consideration of whether he 
is able to dress or undress himself, 
to keep himself ordinarily clean and 
presentable; to feed himself, or to 
attend to the wants of nature, and, 
if so, why;

(d) whether the veteran requires the 
assistance of another in protecting 
himself from the ordinary hazards of 
daily living, and, if so, why; and

(e) whether the veteran is 
restricted to his home or the 
immediate vicinity thereof.

The examiner should clearly outline the 
rationale for any opinion expressed.  

If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation, it should be so 
stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran should be furnished an 
SSOC, which addresses all of the evidence obtained after the 
issuance of the last SSOC in May 2007, and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


